Citation Nr: 0905394	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-20 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical and lumbar 
disabilities, claimed as secondary to service-connected 
thoracic vertebral compression fractures of T10 and T11.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome claimed as secondary to service-connected 
cervical spine disability.

4.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1972 to 
March 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the RO 
in St. Petersburg, Florida, which, in pertinent part, denied 
service connection for cervical and lumbar arthritis and 
bilateral carpal tunnel syndrome.  

The Board notes that the RO had previously denied a claim for 
cervical and lumber spine disabilities in a June 2004 rating 
decision; the veteran was duly notified and he did not 
appeal.  At the time of the final decision, there was no 
competent, medical evidence of current cervical or lumbar 
spine disabilities.  Since then, new and material evidence 
has been associated with the claims file which establishes 
current disability.  38 C.F.R. § 3.156.  The claim is 
reopened, and the following decision addresses the merits of 
the claim.

The appellant had also perfected an appeal of denial of 
service connection for PTSD.  Service connection for PTSD was 
granted in a March 2008 rating decision.  This issue is no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  

The RO associated additional evidence with the claims file 
while developing the PTSD claim.  To the extent that the 
evidence pertains to PTSD, the matter of an increased rating 
is not before the Board on the merits.  To the extent the 
evidence pertains to spine or carpal tunnel disabilities, it 
is duplicative of evidence previously considered.  As such, 
the evidence is not relevant, and the file need not be 
returned to the RO for initial consideration.  See 38 C.F.R. 
§ 19.37 (2008).

The appellant testified before the undersigned at a December 
2008 hearing at the RO.  A transcript has been associated 
with the file.

The issue of an initial rating in excess of 50 percent for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a causal or 
aggravation link between the appellant's current cervical or 
lumbar spine disabilities and the appellant's service 
connected thoracic vertebrae compression fractures or any 
remote incident of service, to include the October 1973 
parachute accident.

2.  The preponderance of the evidence is against a causal or 
aggravation link between the appellant's current bilateral 
carpal tunnel syndrome and the appellant's service connected 
thoracic vertebrae compression fractures or any remote 
incident of service, to include the October 1973 parachute 
accident.


CONCLUSIONS OF LAW

1.  A cervical or lumbar spine disability was not incurred in 
or aggravated by service and it is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2008).

2.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by service and it is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the appellant's claim, a 
letter dated in February 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The appellant was afforded medical examination to obtain an 
opinion as to whether his cervical or lumber spine or 
bilateral carpal tunnel conditions can be directly attributed 
to service, a service connected disability or were aggravated 
by such.  Further examination or opinion is not needed on the 
cervical or lumber spine or bilateral carpal tunnel claims 
because, at a minimum, the persuasive and competent evidence 
shows that the claimed conditions may not be associated with 
the appellant's military service or a service connected 
disability.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Service Connection

The appellant contends that his current cervical and lumbar 
spine disabilities are secondary to his service-connected 
thoracic vertebrae compression fractures and that his 
bilateral carpal tunnel syndrome is secondary to his cervical 
spine disability.  As noted above, his claims will also be 
considered on a direct basis to accord him every possible 
consideration.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claims and the appeal will be denied on the basis that no 
competent medical evidence reflects that the appellant's 
current cervical and lumbar spine disabilities and his 
bilateral carpal tunnel syndrome are related to service on a 
direct or secondary basis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for certain specified 
diseases, including arthritis, shown to be manifested to a 
compensable degree within one year from the date of service 
separation. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  The Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

In October 1973, the appellant was injured during a parachute 
jump when his parachute did not open.  He suffered 
compression fractures of the T11 and T12 vertebrae, for which 
he is presently service connected.  The Board notes that the 
RO service connected compression fractures of T10 and T11, 
based on a clinical summary.  The remainder of the service 
treatment records indicates that the fractures were to T11 
and T12.  The Board finds that this amounts to a 
typographical error and has no bearing on the outcome of the 
case.  The appellant wore a back brace for several months 
following his injury.  A December 1973 treatment note 
indicated that the appellant continued to have some 
intermittent discomfort in the region of the fractures.  A 
March 1974 x-ray follow up study of the thoracic and lumbar 
spine was read as negative.  He reported pain in the upper 
lumbar spine.  The brace was continued.  By the end of March, 
the appellant was given a permanent change of condition 
profile.  The appellant began physical therapy for continued 
pain, including in the lumbar region in May 1974.  By 
September 1974, he continued to report low back pain.  He was 
found to have pain in the lumbar area on deep palpation.  
Muscle strength, straight leg raising and reflexes appear to 
have been normal.  A January 1975 evaluation indicated that 
he had complaints of paresthesias to his legs.  The fracture 
residuals were barely perceptible on x-rays.  He was found to 
have "mild residual discomfort."  No neurological or lumbar 
disorder was diagnosed.  At his February 1975 separation from 
service physical examination, he reported continued pain at 
the fracture site.  There are no indications of cervical, 
lumbar, or bilateral carpal tunnel complaints.  

The appellant contends that his service connected compression 
fractures lead to the development of his cervical and lumbar 
spine disabilities, which in turn led to his bilateral carpal 
tunnel syndrome.  He has called his disabilities arthritis, 
although the Board notes the diagnosis of record has been 
degenerative disc disease and spondylosis.  The Board 
acknowledges that the appellant is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he experiences certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

During his testimony before the undersigned, the appellant 
indicated that his treating physician had told him that his 
thoracic spine disability had lead to his cervical and lumbar 
spine disabilities, which in turn led to his bilateral carpal 
tunnel syndrome.  The appellant's VA treatment records and VA 
consult examination reports do not reflect any such 
statements.  The appellant's account of what health care 
providers purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As a 
result, the appellant's testimony and statements are not 
competent evidence.

The appellant was seen for May 2006 consult examinations for 
both his back and carpal tunnel syndrome.  The appellant was 
diagnosed with bilateral carpal tunnel syndrome and cervical 
and lumbar degenerative disc disease.  Following review of 
the appellant's claims file, including his service treatment 
records and VA treatment records, the examiners concluded 
that the appellant's cervical and thoracic spine disabilities 
and carpal tunnel syndrome were not related to his service 
connected thoracic compression fractures.  There is no 
reference in the appellant's service treatment records to a 
cervical spine disability.  There are repeated references to 
lumbar pain and discomfort.  Repeated evaluations, including 
x-ray studies, indicate that no distinct lumbar disability 
was diagnosed.  Rather, the appellant had residual 
discomfort.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  On interview, the appellant indicated that 
the additional problems were not manifested directly after 
the accident.  The examiners concluded that the current 
cervical and lumbar disabilities were not related to the 
appellant's original October 1973 injury.  In particular, the 
appellant's current degenerative disc disease was thought to 
be the result of normal aging.  

The May 2006 opinions are the sole, competent medical 
evidence on the question of a relationship between the 
complained of disabilities and service or service connected 
disabilities.  Without evidence of a relationship to service, 
either incurrence or aggravation, direct service connection 
must be denied.  See Hickson, supra.  Without evidence of a 
relationship to a service connected disability, either 
causally or by aggravation, secondary service connection must 
be denied.  See Allen, supra.  The Board notes the 
appellant's argument that the carpal tunnel syndrome is 
secondary to his cervical spine disability, but without 
service connection for the cervical spine disability, 
secondary service connection is not available.  See Allen, 
supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claims.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for cervical and lumbar 
disabilities, claimed as secondary to service-connected 
thoracic vertebral compression fractures of T10 and T11, is 
denied.

Entitlement to service connection for bilateral carpal tunnel 
syndrome, claimed as secondary to service-connected cervical 
spine disability, is denied.


REMAND

The appellant brought a claim for service connection for PTSD 
which was granted in a March 2008 rating decision, assigning 
an initial 50 percent disability rating.  The appellant 
submitted a March 2008 statement with evidence and his 
representative requested reconsideration of the rating.  The 
RO responded by informing the appellant that his Notice of 
Disagreement and Decision Review Officer selection had been 
received.  No Statement of the Case has yet been issued.  The 
claim must be remanded to allow the RO to provide the 
appellant with a SOC on this issue.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
However, the issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the appellant with a statement of 
the case as to the issue of entitlement to 
an initial rating in excess of 50 percent 
for PTSD.  The appellant should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  If 
a timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


